DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed February 3, 2021, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Response to Amendment

The declaration under 37 CFR 1.132 filed February 3, 2021 is insufficient to overcome the rejection of the pending claims based upon Yao et al. and Pogodin et al. as set forth in the last Office action because:  the declarations does not provide evidence that the person of ordinary skill in the art could not use the teachings of the applied prior art and their knowledge to prepare a structure as required by the instant claims.
The declaration states that due to the random arrangement of ether bonds in the polyurethane used in Yao, nitric acid treatment of such a surface produces a surface with random nanostructures that lack a flat portion between the raised portions and such structure formation is consistent with the state of the art. Selected information, from a patent and a non-patent literature, is given in the declaration, but no copies of the documents were provided and while the patent could be reviewed, the complete citation of Vellayappen was not provided such 34Bp has such a structure that the gap between the adjoining raised portions increases anisotropically in a normal direction of the synthetic polymer. The declaration states that the random nanoscale structures resulting from the treatment of a polyurethane surface with nitric acid are distinct from the nanostructures of claim 1 and the chemical treatment of PU cannot prepare a synthetic polymer film in claim 1 or mimic the nanopillar structures reported in Pogodin.
These statements are unpersuasive. While a structures as shown figure 1b is encompassed by the claims, but other structures are also encompassed by the claims. Beyond requiring a flat portion between adjoining raised portions, neither the claims nor specification contain limitations on how the structures are formed and/or how “flat” such a region must be. While the statements in the declaration indicated that nitric acid treatment increases surface roughness, there is no requirement that the flat areas be “flat” on a nanoscale level. The statements in the declaration also do not appear to take into account the knowledge of the person of ordinary skill in the art in the relevant art. Such an artisan is aware of various methods, including but not limited to those that are explicitly disclosed in the applied prior art, for generating structures on a polymer film. No reasoning in support of the statement that polyurethane chemical treatment cannot mimic the structures of Pogodin are given. Without additional explanation as to how the preparation of structures in Pogodin could not be prepared by one of ordinary skill in the art as of the effective filing date of the claimed invention, this statement is not persuasive.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4 and 9 – 11 were rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (J Biomed Mater Res Part A, 2014; available online June 29, 2013) in view of Pogodin et al. (Biophys, J, Feb 2013). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed November 4, 2020 and those set forth herein.

These arguments are unpersuasive. The claims also do not require a uniform height to the raised portions of the surface. Given that Pogodin specifically indicates that the nanopattern of cicada wings can kill bacteria on contact based solely on the physical structure, it is not clear how the introduction of such a pattern would result in a surface with a “safe harbor” for bacteria. Arguments without factual support are mere allegations and are not found persuasive. Additionally, there are no claim limitations as to size of the flat portions between the nanopillars and such flat portions can be smaller than the size of the bacteria and thus even with such flat spaces, the bacterial would not be able to fit between the raised portions. The structures shown in Pogodin seem to have flat portions whose size is approximately the same as the diameter of the raised portions and were able to provide and antibacterial effect. The arguments relating to nitric acid were also presented in the declaration that was discussed in greater detail above. The person of ordinary skill in the art is aware of many methods that can be used to alter the surfaces of materials and lithographic techniques that can be used to alter surfaces in particular and controlled manners. That the explicit technique used by Yao is stated not be capable of producing the claimed pattern does not patentably distinguish the instant .
	
Claims 2 and 12 – 14 were rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. and Pogodin et al. further in view of Jeong et al. (Soft Matter, 2012; Jeong-2012). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed November 4, 2020 and those set forth herein.
Applicants traverse this rejection on the grounds that Jeong 2012 uses an artificial dry adhesive to adhere to surfaces that are relatively large compared to the adhesive structure (e.g. glass). Such disclosure is insufficient to suggest the presence of a second raised portion have any antimicrobial effect or improve adhesion. The purpose of Yao is to inhibit bacterial adhesion. The formation of a conical portion on the second raised portion is not suggested as the nanopillar tips in Jeong 2012 are flattened into a mushroom shaped tip.
These arguments are unpersuasive. Jeong 2012 states that the engineered tips demonstrated enhanced nanoscopic and macroscopic adhesion strength (e.g., last sentence on p 5375) and that adhesion can be measured as the single nanopillar level at p 5378, col 1, ¶ 3). Thus it does not appear that attachment to a surface much larger than the nanopillars is required to show enhanced adhesion. The teachings of Yao with respect to bacterial adhesion are not clear cut as the more antibacterial materials demonstrated increased adhesion of fibronectin (e.g., sentence bridging cols 1 and 2 on p 1826). Yao discusses that the nanoscale roughness may inhibit the early stage of bacterial adhesion (p 1826, col 2, ¶ 2) and strong adhesion at one point could still impart antibacterial activity as the relative rigidity of the cell wall is also discussed at the same location. Strong adhesion at points of the surface to locations of the bacterial relatively rigid cell wall could still impart the desired antibacterial activity, .

Claim 4 was rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. and Pogodin et al. further in view of Espeel et al. (Polym Chem, 2013; published on January 16, 2013). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed November 4, 2020 and those set forth herein.
No arguments regarding Espeel et al. were set forth for the Examiner to address herein.

Claims 5 and 6 were rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. and Pogodin et al. further in view of Rykowski (US 4,179,537). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed November 4, 2020 and those set forth herein.
Applicants traverse on the grounds that the Examiner has asserted without evidence that the Yao film is in need of an increase in mechanical strength and inclusion of a silane coupling agent would accomplish this feat. There is no evidence of record to support these conclusions. Rykowski provides general disclosures about specific silanes with no indication that such silanes are relevant to antibacterial surfaces. The increased hydrophobicity reported in Yao is correlated with antimicrobial activity. It would not have been obvious to modify the relatively hydrophobic (compared to untreated film in Yao with the silane coupling agents that would increase hydrophilicity as that would interfere with the antimicrobial effect of Yao.
. 

Claims 7 and 8 were rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. and Pogodin et al. further in view of Hölzl et al. (US 2010/0234323). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed November 4, 2020 and those set forth herein.
.

Claims 12 – 14 were rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. and Pogodin et al. further in view of Jeong et al. (Nano Today, 2009, Jeong-2009). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed November 4, 2020 and those set forth herein.
Applicants traverse this rejection on the grounds that Jeong 2009 uses an artificial dry adhesive to adhere to surfaces that are relatively large compared to the adhesive structure (e.g. glass). Such disclosure is insufficient to suggest the presence of a second raised portion have any antimicrobial effect or improve adhesion. The purpose of Yao is to inhibit bacterial adhesion. The nanopillars in Jeong 2009 have a spatulate head to mediate the adhesive effects reported therein. 
These arguments are unpersuasive. Applicants present no persuasive arguments or evidence that “relatively large” structures are required for enhance adhesion or even what such dimension would be. The Examiner was unable to locate any disclosure that the enhanced adhesion observed required any particular relative size compared to the size of the structures. One of the references cited at p 344, col 1, ¶ 2 did not test macroscopic adhesion but still reported an adhesion force 200 times higher than that of gecko foot hairs. Also note that for hierarchical structures such as those shown in the lower right of figure 3 of Jeong have two different scales of the raised portions. Therefore even if there was a particular relative size between the surface structure and material to be adhered to the surface, the relative size could vary greatly if the hierarchical structure at the top of the higher aspect ratio, slanted structure was used or the base structure dimensions used to prepare the hierarchical structure. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which 

Applicants traverse the nonstatutory double patenting rejections below on the grounds that the deficiencies of Jeong 2009 were discussed above and does not report any antibacterial effect. Rykowski and Hölzl do not cure the deficiencies of Jeong 2009.
As discussed in greater detail above, these argument were unpersuasive as the arguments and evidence of record has not established that the person of ordinary skill in the art would not reasonably expect both nanoscopic and macroscopic adhesion. Strong adhesion at the top of one of the raised structures does not necessarily mean that the required surface adhesion to provide for the antibacterial effect would not necessarily occur.

Claims 1 - 14 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 6 of U.S. Patent No. 10,907,019 in view of Jeong et al. (Nano Today, 2009, Jeong-2009) and optionally further in view of Rykowski (US 4,179,537) or Hölzl et al. (US 2010/0234323). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed November 4, 2020 and those set forth herein.
Since the mailing of the previous Office Action, Application No. 15/739,450 issued as U.S. Patent No. 10,907,019 on February 2, 2021. Therefore the provisional nonstatutory double patenting rejection has been converted to a nonstatutory double patenting rejection.

Claims 1 – 14 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 52 of U.S. Patent No. 9,781,926 in view of Yao et al. (J Biomed Mater Res Part A, 2014; available online June 29, 2013), Jeong et al. (Nano Today, 2009, Jeong-2009) and optionally further in view of Rykowski (US 4,179,537) or Hölzl et al. (US 2010/0234323). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed November 4, 2020 and those set forth herein.

Claims 1 - 14 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 9 of U.S. Patent No. 10,251,393 in view of Jeong et al. (Nano Today, 2009, Jeong-2009). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed November 4, 2020 and those set forth herein.

Claims 1 - 14 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 19 of U.S. Patent No. 10,278,387 in view of Jeong et al. (Nano Today, 2009, Jeong-2009) and optionally further in view of Rykowski (US 4,179,537) or Hölzl et al. (US 2010/0234323). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed November 4, 2020 and those set forth herein.

Claims 1 – 14 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 10 of U.S. Patent No. 10,375,953 in view of Jeong et al. (Nano Today, 2009, Jeong-2009) and optionally further in view of Rykowski (US 4,179,537) or Hölzl et al. (US 2010/0234323). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed November 4, 2020 and those set forth herein.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Nissa M Westerberg/Primary Examiner, Art Unit 1618